Citation Nr: 0602612	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-17 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1979 to December 
1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Service medical records showed that the veteran was 
hospitalized and the discharge report included a diagnosis of 
acute adjustment disorder.  The veteran on her report of 
medical history upon separation from service indicated that 
she had depression.  VA medical records revealed that the 
veteran's diagnoses included PTSD, dissociative disorder, 
bipolar disorder, and she was undergoing psychotherapy 
treatment.  Thus, the Board finds that a VA examination is 
warranted to determine the nature and etiology of any mental 
disorder the veteran may have to include PTSD.  

The Board notes that the veteran was in service under the 
name of L.E. S..  An August 2002 record showed that a search 
for the veteran's personnel records was under her new name, 
S. C. M..  Therefore another search for the veteran's 
personnel records under the name L. E. S. needs to be 
conducted.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding her claim.  A March 2003 
VCAA letter did not address the necessary evidence and an 
April 2004 VCAA letter discussed PTSD in the context of new 
and material evidence.  The United States Court of Appeals 
for Veterans Claims has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in her possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The 
veteran also should be provided with the 
older and revised regulations for service 
connection for PTSD.

2.  The RO should request that the 
veteran's personnel records under the name 
L. E. S..  After the records are obtained, 
they should be associated with the claims 
folder.  

3.  Afterwards, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of any mental disorder to include 
PTSD.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any mental disorder is related to service.  
The medical examiner should comment on 
whether her PTSD is due to any claimed in-
service stressors.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


